Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The proviso regarding the number of [Si(QRF)XO-] is confusing.  This has the same range as the range for d so it is unclear how it provides any further weight to this claim.  It appears to be redundant.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 11, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddad et al. US 2013/0072609.
	This reference teaches fluorinated POSS compounds having various structures.  Of particular interest see what is referred to as a dihydroxy silyl F-POSS, shown in Fig. 1 and further described in paragraph 22.  This F-POSS compound has both T2 and T3 units in which X is -OH and has a total number of Si atoms of 8.  This compound meets claimed (I).   Note that the specific Rf group shown is -CH2CH2(CF2)7CF3 which meets the claimed RF-Q- linkage as well as claimed 2 and 4.  
	This contains 2 “b” units and 6 “c” units meeting claim 11.
	For claims 20 and 21 see paragraphs 11 and 12.

Claims 1 to 4, 11, 14 and 17 to 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al.
	Yamamoto et al. teaches a ladder polymer as shown in the abstract.  Note that “n” can be as low as 5, which results in a corresponding sum of a+b+c of 10 such that this specifically delineated value anticipates the proviso (vi).
	In this ladder polymer, the R3-6 groups attached to the terminal SiO- can be either H, lower alkyl or a lower fluorinated alkyl group, each of which meets the requirement of X, as well as claim 3.  These terminal group correspond to the claimed T2 group.  The “internal” Si atoms will have the structure R1SiO3/2 such that this corresponds to the claimed T3 group.  Since the T1 group is not required, this formula meets the claimed formula (I).  
	Yamamoto et al. provide various specific teachings of R1 that corresponds to the claimed -Q-RF group.  See column 4, lines 25 to 29.  See also the bottom of column 5 through column 6.  This includes specific teachings of groups that meet -Q-RF as well as claims 2 and 4.  
	In view of the specific ladder polymer disclosed by Yamamoto et al., the specific lower “n” value of 5 and the specific fluorinated trialkoxysilane reactants, this reference anticipates each of claims 1 to 4.  
	For claim 11 note that, when “n” is 5, there will be 4 corresponding T2 group (i.e. b) and 6 corresponding T3 groups (i.e. c).
	For claims 14 and 17 to 19 please see column 7, lines 35 and on, which teaches adding water and HCl to the organosilane to produce the polymer.  For claim 19 note that the parts of hydrogen chloride in column 7, lines 45 and 46, fall within the claimed range of 10 to 10,000 ppm.
	For claims 20 and 21 see column 9, lines 50 to 54 which teaches using the poly-mer therein to form a film on a substrate.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.
	While this reference does not specifically teach a molar ratio of water, one having ordinary skill in the art would recognize how much water is necessary for complete hydrolysis such that the skilled artisan would have been motivated to adjust the amount of water in an effort to obtain the desired final product, but without employing more water than necessary which could have a deleterious effect on the product formation.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner the skilled artisan would have found molar ratios of water as claimed to have been obvious.

Claims 1 to 4, 14 and 17 to 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanashima et al.
	Nanashima et al. teach a curable composition that contains a component (a) as found in paragraphs 41 and on.  Note that R1 is a fluoroalkyl group and D can be a single bond.  Paragraph 47 teaches specific groups meeting claimed RF and the requirement of claim 2.  See also paragraph 78 which teaches numerous fluorinated silanes that will result in the claimed formula (I).  Note too that paragraphs 50 and on teach the specific T1, T2 and T3 units with paragraph 56 teaching that preferably 60 to 90 % of the units are T3.  Paragraph 71 teaches Mw values that corresponds to the claimed total of a+b+c.
	In this manner Nanashima et al. teach the same oligomer as claimed.  
	In addition to that noted supra, see Example 1 which prepares a silane meeting the requirements of claims 2 and 4 and having a molecular weight of 1220 which will correspond, approximately, to an a+b+c total of from 8 to 9.  As per the teachings in paragraph 55, this will contain T1, T2 and T3 groups and anticipates claims 1, 2 and 4.
	For claim 3 note that the OR5 groups in paragraph 52 are hydroxyl or alkoxy.
	For claims 14 and 17 to 19, please see Example 1 which shows such a process.  See also paragraph 91 which teaches amounts of catalyst that fall within the claimed range of claim 19.
	For claims 20 and 21 see paragraphs 167 and 168.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nanashima et al.
	While Nanashima et al. do not specifically teach a molar ratio of water, one having ordinary skill in the art would recognize how much water is necessary for com-plete hydrolysis such that the skilled artisan would have been motivated to adjust the amount of water in an effort to obtain the desired final product, but without employing more water than necessary which could have a deleterious effect on the product form-ation.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner the skilled artisan would have found molar ratios of water as claimed to have been obvious.

Claims 1 to 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabry et al. 2008/0221262.
	This reference teaches various compounds referred to as “POSS silanol oligomer cages” as shown in Figure 4.  The Si-OH containing groups correspond to the claimed T2 groups while the remaining Si atoms corresponds to the claimed T3 groups.  This meets the limitation of claim 3 as well.  See the preferred Rf group in paragraph 26 which meets claims 2 and 4.  See also the cages having 2 and 4 T2 units in Figure 4 that meet claim 11.

The remaining claims are neither taught nor suggested by the prior art.  There is nothing that teaches or suggests such specific formations.  With the exception of claim 6, these claims are objected to as being dependent upon a rejected claim.  
	The remaining references cited in PTO-892 are cited as being of general interest.  The Mabry et al. references teach an open cages POSS compound similar to Haddad et al., cited supra.  Hwang et al. teach ladder polymers (bottom of column 14) that are similar to that found in Yamamoto et al., cited supra.  Yoshida et al. teach a fluorinated POSS compound in paragraph 200 that contains -O-Na groups.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/25/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765